Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS:

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Restriction is required under 35 U.S.C. §121 and §372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 96-108, drawn to, a polypeptide comprising a(n) I-OnuI homing endonuclease (HE) variant, or a biologically active fragment thereof, that cleaves a target site in a proprotein convertase subtilisin/kexin type 9 (PCSK9) gene, and a polynucleotide, mRNA, cDNA or vector encoding the described polypeptide.
Group II, claims 109, 114 and 115 drawn to, a lipid nanoparticle or a composition comprising said lipid nanoparticle comprising an mRNA encoding the polypeptide of claim 96, and an mRNA encoding Trex2.
Group III, claims 110 and 111, drawn to, a method of editing a human PCSK9 gene in a cell or in a liver cell, comprising introducing a polynucleotide encoding the polypeptide of claim 96 into the cell or the liver of a subject.
Group IV, claims 112 and 113, drawn to, a method of treating, preventing, or ameliorating at least one symptom of a hypercholesterolemia, or condition associated therewith, comprising administering to the subject an effective amount of a composition comprising a polynucleotide encoding the polypeptide of claim 96.

Groups I & III, and Groups I & IV are considered to have unity of invention, a priori, because the groups are a combination of categories as provided in 37 CFR 1.475(b), specifically combination (2).

Groups I and II lack unity of invention because the lipid nanoparticle or the composition comprising a lipid nanoparticle of Group II will have different biochemical or biophysical characteristics (e.g., lipid components) compared to an mRNA encoding the polypeptide of claim 96 of Group I. For example, the lipid nanoparticle and/or composition may have properties that would affect the enzyme activity of the polypeptide or the availability of the enzyme activity which is contained within the lipid nanoparticle and/or the composition.
Groups III and IV lack unity of invention because the methods have different steps and do not overlap in scope with regard to their intent of purpose. The method of Group III describes laboratory manipulations for producing a recombinant cell, whereas the method of Group IV describes the medical treatment of hypercholesteremia via the administration of a composition.

Lack of unity of invention may be directly evident "a priori," i.e., before considering the claims in relation to any prior art, or may only become apparent "a posteriori," i.e., after taking the prior art into consideration. For example, independent claims to A + X, A + Y, X + Y can be said to lack unity a priori as there is no subject matter common to all claims. In the case of independent claims to A + X and A + Y, unity of invention is present a priori as A is common to both claims. However, if it can be established that A is known, there is lack of unity a posteriori, since A (be it a single feature or a group of features) is not a technical feature that defines a contribution over the prior art (MPEP 1850 (II)). 

Unity of invention can be shown to be lacking between groups within a combination if the "special technical feature" shared by the groups within the combination does not make a contribution over the prior art; i.e., if it can be shown that the special technical feature is not "special".

The following groups and/or combination of groups lack(s) unity of invention a posteriori because: 
Groups I & III, and Groups I & IV do not contain a special technical feature which contributes over the prior art. Specifically, Groups I & III, and Groups I & IV show the special technical feature of a polypeptide comprising an I-OnuI homing endonuclease (HE) variant that cleaves a target site in a proprotein convertase subtilisin/kexin type 9 (PCSK9) gene. However, this special technical feature is well known in the prior art as shown by the teaching of Bogorad et al. (WO 2017/158422 A1 (provided here)). Bogorad et al. shows polypeptides encoding one or more DNA endonucleases (pg. 8, para. [0038]). Bogorad et al. describes some of the endonucleases as homing endonucleases (HE) which are sequence-specific endonucleases which cleave DNA (pg. 98, para. [00506]). Exons 1-2 of the PCSK9 gene were scanned for target sites (pg. 129, para. [00671]) and working examples show the targeting of specific exons within the PCSK9 gene (pg. 17, para. [00142]). Because Bogorad et al. shows a polypeptide comprising a homing endonuclease (HE) variant that cleaves a target site in the subtilisin/kexin type 9 (PCSK9) gene, the corresponding feature of Groups I, II, III and IV is not special.
Therefore, unity of invention is lacking between Groups I, II, III, and IV.

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows:

1) Species of SEQ ID NO. of the amino acid sequence of the homing endonuclease (HE) variant (Claims 96, 99 and 100)

1A) SEQ ID NO.: 6 (Claims 96, 99 and 100)
1B) SEQ ID NO.: 7 (Claims 96, 99 and 100)

The species are independent or distinct because they are not obvious variants of each other, and may impart different biochemical or biophysical properties on the compounds or cells that each interacts with. They are different amino acid sequences.

2) Species of SEQ ID NO. of the amino acid sequence of the polypeptide comprising specific amino acid substitutions (Claims 96 and 98)
		
		2A) SEQ ID NO.: 1 (Claims 96 and 98)
		2B) SEQ ID NO.: 2 (Claims 96 and 98)
		2C) SEQ ID NO.: 3 (Claims 96 and 98)
		2D) SEQ ID NO.: 4 (Claims 96 and 98)
		2E) SEQ ID NO.: 5 (Claims 96 and 98)

The species are independent or distinct because they are not obvious variants of each other, and may impart different biochemical or biophysical properties on the compounds or cells that each interacts with. They are different amino acid sequences.

3) Species of SEQ ID NO. of the amino acid sequence that is included with the polypeptide (Claims 96 and 107)

3A) SEQ ID NO.: 8 (Claims 96 and 107)
3B) SEQ ID NO.: 9 (Claims 96 and 107)

The species are independent or distinct because they are not obvious variants of each other, and may impart different biochemical or biophysical properties on the compounds or cells that each interacts with. They are different amino acid sequences.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic:  Claim 96 is generic to claims 97-107.

In summary:
1) Applicant must elect one (1) Invention:  I or II or III or IV
AND, 
2) Applicant must elect three (3) species: 1A or 1B AND 2A or 2B or 2C or 2D or 2E AND 3A or 3B

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §101, §102, §103 and §112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP 821.04.  
Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. §121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP 804.01.

This Office action is a Restriction/Election action.  A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this action.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651         

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631